DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/response received 02/25/2022 have been entered and fully considered.  Claims 1-16 are pending.  Claims 2 and 6-7 are amended.  Claims 1-16 are examined herein.

Drawings
The drawings are objected to because they contain they contain text in a language other than English.  See Fig. 6 (“Composé Ia,” “Composé Ib,” “Conductivité”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/050769 A1 (“Picard” – US 2018/0261886 A1 cited herein as an English language equivalent).
Regarding claims 1-4, Picard discloses a thermotropic ionic liquid crystal molecule (Abstract).  The molecule is represented by 

    PNG
    media_image1.png
    165
    126
    media_image1.png
    Greyscale

wherein Ax- may be a sulfonate anion or a sulfonylimide anion of –SO2-N--SO2-CF3 ([0099]-[0100]), and Cx+ may be a Li+ cation ([0104]).
Picard discloses E1 and E2 represent identical or different aliphatic chains, which may be linear alkyl chains comprising from 6 to 12 carbons ([0084]).  The claimed compound would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the length of the carbon chain disclosed by Picard overlaps the length of the carbon chain as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 5, Picard discloses the molecule of claim 1.  While Picard does not expressly disclose E1 and E2 are both represented by a linear, saturated and unsubstituted C12 hydrocarbon radical, i.e. 
    PNG
    media_image2.png
    36
    60
    media_image2.png
    Greyscale
.  However, as discussed above, Picard discloses linear alkyl chains comprising from 6 to 12 carbons ([0084]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a linear alkyl chain of 12 carbons because this amounts to selecting from a limited number of identified, predictable solutions with a reasonable expectation of success in view of the disclosure of Picard.
Regarding claims 6-7, Picard discloses the molecule of claim 1.  Picard further discloses a process for preparation of an electrochemical system comprising preparing an electrolyte comprising the molecule in a mesomorphic state ([0135]-[0140], [0142]-[0151]) and employing the electrolyte in an electrochemical system ([0153]-[0160]).
Regarding claim 8, Picard discloses a lithium battery and electrolyte comprising the molecule ([0043]).  Picard discloses the molecule is in a mesomorphic state ([0037], [0041]).
Regarding claim 9, Picard discloses the electrolyte of claim 8.  Picard further discloses the electrolyte has a viscosity of greater than or equal to 10 mPa∙s at a temperature of between -60°C and 300°C ([0145]).
Regarding claim 10, Picard discloses the electrolyte of claim 8.  Picard further discloses the electrolyte has an ion conductivity at 20°C of greater than or equal between 10-7 S/cm and 10-5 S/cm ([0150]).
Regarding claim 11, Picard discloses the electrolyte of claim 8.  Picard further discloses the electrolyte has an ion conductivity at 200° C. of greater than or equal to 10-3 S/cm ([0150]).  While Picard is silent regarding the ionic conductivity at 100°C and 200°C, it is deemed that the ionic conductivity at these temperatures are inherent characteristics and/or properties of the specifically disclosed electrolyte.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claims 12-16, Picard discloses the electrolyte of claim 8.  Picard discloses a lithium battery comprising the electrolyte and a porous separator, wherein the electrolyte is impregnated into the porous separator ([0043], [0137]-[0138], [0153]).

Response to Arguments
Applicant’s arguments, see pg. 5, filed 05/25/2022, with respect to the rejection under 35 USC §§ 101 and 112 have been fully considered and are persuasive.  The rejection of claims 6-7 under 35 USC 101 and claims 2 and 6-7 under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 02/25/2022 with respect to the rejection under 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues “per the instant application, E1 and E2 represent unsubstituted C10 to C14 hydrocarbon-based radicals.  However, per Picard, the molecules alleged to be similar to E1 and E2 of the instant application, specifically disclose preferable substitution of hydrocarbon chains by hydroxyl groups.  See Picard, Paragraphs [0079], [0084], [0096], [0113], etc.  Thus, E1 and E2 of the instant application differ from Picard's E1 and E2.”  In response please consider the following.  While Picard discloses preferable substitution of hydrocarbon chains by hydroxyl groups (emphasis added), this does not teach away from unsubstituted hydrocarbon chains.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In this case, it is noted that Picard does not disparage unsubstituted aliphatic chains and in fact discloses that the aliphatic chains may be optionally substituted ([0053], [0084], [0095]) (emphasis added).  It is the position of the Office that this would reasonably lead one of ordinary skill in the art to consider aliphatic chains that are unsubstituted.
Applicant alleges the presence of unexpected results in the claimed invention.  In response please consider the following.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See also MPEP 716.02(d).  In this case, applicant has provided data for two specific compounds:

    PNG
    media_image3.png
    147
    119
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    220
    142
    media_image4.png
    Greyscale

Compound Ia		Compound Ib
while the scope of the broadest claim is significantly larger than data offered in support of allegation of unexpected results.  It is not clear that the entire claimed range would appreciate the results.  It is noted that claim 5 is limited to the compounds Ia or Ib, however, it is also noted that the data provided in support of the allegation of unexpected results is limited to the compounds as an electrolyte in an electrochemical system (see pg. 16, lines 11-13 of the specification as filed), while claim 5 is drawn to the compounds per se.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727